83 Mich. App. 596 (1978)
269 N.W.2d 239
DOLSON
v.
SECRETARY OF STATE
Docket No. 77-4450.
Michigan Court of Appeals.
Decided May 23, 1978.
Rosenburg, Stanton, Bullen & Nelson, P.C. (by Gary W. Britten), for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Joseph B. Bilitzke and Warren R. Snyder, Assistants Attorney General, for defendant.
Before: J.H. GILLIS, P.J., and D.E. HOLBROOK and N.J. KAUFMAN, JJ.
PER CURIAM.
Plaintiff was injured March 5, 1976, while driving a vehicle for GTL Communications, Inc., his employer. GTL's no-fault accident insurance had been cancelled five days earlier. Neither plaintiff nor anyone in his household owned a vehicle. Consequently, plaintiff did not have any no-fault insurance coverage.
On April 22, 1977, plaintiff claimed entitlement to insurance benefits from the Assigned Claims Facility, pursuant to MCL 500.3171 et seq.; MSA 24.13171 et seq. The claim was denied because more than one year had elapsed between the accident and the time the claim was filed. MCL 500.3174; MSA 24.13174. Defendant's motion for accelerated judgment pursuant to GCR 1963, 116.1(5) was granted on this ground and plaintiff appeals.
Plaintiff first argues that the one-year limitation denies him due process of law. US Const, Am XIV; Const 1963, art 1, § 17. The classic test used to determine if a statute violates due process is found in Nebbia v New York, 291 US 502, 525; 54 S Ct 505; 78 L Ed 940 (1934), McAvoy v HB Sherman Co, 401 Mich 419, 435-436; 258 NW2d 414 (1977):
*599 "The Fifth Amendment, in the field of federal activity, and the Fourteenth, as respects state action, do not prohibit governmental regulation for the public welfare. They merely condition the exertion of the admitted power, by securing that the end shall be accomplished by methods consistent with due process. And the guaranty of due process, as has often been held, demands only that the law shall not be unreasonable, arbitrary or capricious, and that the means selected shall have a real and substantial relation to the object sought to be attained. It results that a regulation valid for one sort of business, or in given circumstances, may be invalid for another sort, or for the same business under other circumstances, because the reasonableness of each regulation depends upon the relevant facts."
To determine if the statute is "unreasonable, arbitrary or capricious" and if it bears a "real and substantial relation to the objects sought to be attained", an appellate court must examine the general objective of the no-fault act and the specific objective of the one-year limitation. McAvoy, supra, at 436.
The general objective of the no-fault insurance act is to provide prompt monetary relief for losses suffered in vehicular accidents. O'Donnell v State Farm Mutual Automobile Ins Co, 70 Mich App 487, 495; 245 NW2d 801 (1976), lv gtd, 397 Mich 848 (1976). This should be done "at the lowest cost to the system and the individual". Shavers v Attorney General, 65 Mich App 355, 370; 237 NW2d 325 (1975).
We conclude that the time limitation for recovery of personal protection insurance benefits, embodied in MCL 500.3174; MSA 24.13174, exists for administrative convenience. Its specific objective is to insure that claims be settled while the evidence remains fresh. This would contribute to the "lowest cost" objective enunciated in Shavers, supra, at 370.
*600 Given the underlying rationale of the no-fault act, it cannot be said that the notice limitation contained in MCL 500.3174; MSA 24.13174 denies plaintiff his due process right.
Plaintiff also contends that the one-year limitation denies him equal protection of the law under US Const, Am XIV; Const 1963, art 1, § 2. Plaintiff raises a unique equal protection argument. MCL 500.3174; MSA 24.13174 puts the same time limitation on all injured parties, regardless of their circumstances. In essence, plaintiff believes he is denied equal protection of the law because he has not been treated differently.
The legislative classification in the case at bar does not violate equal protection. "Generally, legislative classification should be presumed valid". O'Donnell, supra, at 494. A legislative classification "* * * must be germane to the object of the legislation, and it must be made uniform in its operation upon all persons of the class to which it naturally applies." O'Donnell, supra, at 494.
Therefore, MCL 500.3174; MSA 24.13174 has a presumption of validity. Its reasonable relationship to a legitimate public interest has already been discussed. Finally, there is no question that the notice limitation is uniform for all affected persons.
It becomes plaintiff's burden to show that the challenged law is arbitrary. McAvoy, supra, at 453. This he has not done.
Affirmed. Costs to appellee.
D.E. HOLBROOK, J. (concurring).
This writer concurs in an effort to correct a serious situation now present in our no-fault insurance laws. This is one of many cases to come before this Court where an individual has been injured in an accident involving *601 a vehicle without mandatory no-fault insurance. The situation of vehicles being driven in Michigan without insurance is "all too prevalent". Victims of drivers of automobiles without mandatory insurance as required by our law are crying out for help and relief.
In the instant case, plaintiff was a 22-year-old man, employed by GTL Communications. On March 5, 1976, he was injured in an accident when the brakes on his employer's 2-1/2-ton digger truck he was driving failed, causing the truck to leave the road and throw plaintiff from the cab. As of the date of the accident, neither the plaintiff nor anyone in his household owned a motor vehicle. Between March 5, 1976, and March 5, 1977, GTL Communications went out of business. Plaintiff had a very difficult time trying to find out who was GTL's insurance company. Eventually plaintiff found out, only to find that the insurance had been cancelled five days prior to his accident.
In this state, a person receives a yearly license plate or tab upon evidence of proper no-fault insurance. In such instances, this evidences that the vehicle and owner has coverage. However, for any number of reasons this coverage may be cancelled during the period that the license plate is valid. Unfortunately, the vehicle is still driven by people intentionally violating the insurance laws and by people who do not know that the vehicle is uninsured. Also, persons are injured and killed by such uninsured vehicles, owners and drivers.
This writer suggests that a way to cut down on the number of vehicles being used without insurance is to provide a way to take their license plates. This can be done by requiring the insurance companies to notify the Secretary of State's office 30 days in advance when a vehicle's insurance *602 is to be cancelled or terminated. The Secretary of State would then notify the owner of the vehicle to show proof of insurance coverage within ten days and, upon failure to so show, then to seize the vehicle's license plate. The cost of this service could be required to be paid for by the delinquent vehicle owner. This would prevent uninsured vehicles from being on the road and also prevent unsuspecting drivers or passengers from using a vehicle which is uninsured.
If such a plan had been in effect, the instant case would have been prevented.
This writer reluctantly concurs with the opinion of my brothers for the reason that the law as presently written affords no relief under the facts of this case.